The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
In this ease, the Court exceeded its jurisdiction in ordering the party to be imprisoned until he paid into Court certain moneys, paid to him for fees, and disbursements made by him.
The affidavit of the party is uncontradicted, and shows that he has complied, as far as it is possible, with the order of the Court, and th§t it is not in his power to comply further. This is a sufficient expurgation, and the order directing his imprisonment was, under these circumstances, an excess of jurisdiction, and void.
While we admit, that Courts are the exclusive judges of their own contempts, still, by our statute, a party cannot be imprisoned for neglecting or refusing to perform an act, where it appears that it is not in his power to perform the same. See Lucas, Turner & Co. v. Allen, April T., 1855.
Order reversed.